Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM As independent public accountants, we hereby consent to the incorporation in this Registration Statement on Form SB-2 of our report dated March 14, 2007 except for Note 15 which is dated November 2, 2007, included in the Annual Report on Form 10-KSB of Opexa Therapeutics, Inc. for the year ended December 31, 2006 and to all references to our Firm included in this Registration Statement. /s/ Malone & Bailey, PC Malone & Bailey, PC www.malone-bailey.com Houston, Texas November 5, 2007
